FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2014 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-1684 Gyrodyne Company of America, Inc. (Exact name of registrant as specified in its charter) New York 11-1688021 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Flowerfield, Suite 24, St. James, NY 11780 (Address and Zip Code of principal executive offices) (631) 584-5400 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes_X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☒ Non-accelerated filer ☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X On May 12, 2014, 1,482,680 shares of the Registrant’s common stock, par value $1.00 per share, were outstanding. 1 INDEX TO QUARTERLY REPORT OF GYRODYNE COMPANY OF AMERICA, INC. QUARTER ENDED MARCH 31, 2014 Seq.Page Form 10-Q Cover 1 Index to Form 10-Q 2 PART I - FINANCIAL INFORMATION 3 Item 1. Financial Statements. 3 Condensed Consolidated Balance Sheets as of March 31, 2014 (unaudited) and December 31, 2013 3 Condensed Consolidated Statements of Operations for the three months ended March 31, 2014 and 2013 (unaudited) 4 Condensed Consolidated Statements of Comprehensive Income (Loss) for the three months ended March 31, 2014 and 2013 (unaudited) 5 Condensed Consolidated Statements of Cash Flows for the three months ended March 31, 2014 and 2013 (unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 33 Item 4. Controls and Procedures. 33 PART II - OTHER INFORMATION 33 Item 1. Legal Proceedings. 33 Item 6. Exhibits. 34 SIGNATURES 35 EXHIBIT INDEX 35 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements. GYRODYNE COMPANY OF AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS March 31, (Unaudited) December 31, REAL ESTATE Rental property: Land $ $ Building and improvements Machinery and equipment Less accumulated depreciation Land held for development: Land Land development costs Total real estate, net Cash and cash equivalents Investment in marketable securities Rent receivable, net of allowance for doubtful accounts of approximately $76,000 and $74,000, respectively Deferred rent receivable Prepaid expenses and other assets Prepaid pension costs Total Assets $ $ LIABILITIES AND EQUITY LIABILITIES: Accounts payable $ $ Accrued liabilities Deferred rent liability Tenant security deposits payable Deferred income taxes Dividend note payable Total Liabilities Commitments and contingencies EQUITY: Common stock, $1 par value; authorized 4,000,000 shares; 1,723,888 shares issued; 1,482,680 shares outstanding Additional paid-in capital Accumulated other comprehensive loss Deficit retained earnings ) ) Less cost of shares of common stock held in treasury; 241,208 ) ) Total Gyrodyne Stockholders’ Equity Non-controlling interest in GSD, LLC Total equity Total Liabilities and Equity $ $ See notes to condensed consolidated financial statements 3 GYRODYNE COMPANY OF AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, Revenues Rental income $ $ Rental income - tenant reimbursements Total Expenses Rental expenses General and administrative expenses Strategic alternative expenses Depreciation Total Other Income (Expense): Interest income Interest expense ) ) Total ) Net Loss before Condemnation Expense and Provision for Income Taxes ) ) Expense on Condemnation - ) Net Loss $ ) $ ) Net Loss from Non-Controlling Interest in GSD, LLC $ ) $ - Net Income (Loss) Attributable to Gyrodyne $ $ ) Net income (loss) attributable to Gyrodyne per common share: Basic and diluted $ $ ) Weighted average number of common shares outstanding: Basic and diluted See notes to condensed consolidated financial statements 4 GYRODYNE COMPANY OF AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (UNAUDITED) Three Months Ended March 31, Net income (loss) attributable to Gyrodyne $ $ ) Unrealized gain (loss) on investments ) Comprehensive income (loss) attributable to Gyrodyne ) Comprehensive loss attributable to non-controlling interest ) - Comprehensive loss $ ) $ ) See notes to condensed consolidated financial statements 5 GYRODYNE COMPANY OF AMERICA, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Bad debt expense Net periodic pension benefit cost Changes in operating assets and liabilities: (Increase) decrease in assets: Rent receivable ) ) Deferred rent receivable ) Prepaid expenses and other assets ) (Decrease) increase in liabilities: Accounts payable ) Accrued liabilities ) ) Deferred rent liability Tenant security deposits Total adjustments ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of building improvements and equipment ) ) Land development costs ) ) Principal repayments of investments in marketable securities Net cash (used in) provided by investing activities ) CASH FLOWS FROM FINANCING ACTIVITIES: Principal payments on mortgage loans payable - ) Net cash used in financing activities - ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental cash flow information: Interest paid $ - $ Income and excise taxes paid $ $ See notes to condensed consolidated financial statements 6 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1.The Company: Gyrodyne Company of America, Inc. ("Gyrodyne" or the "Company") is a self-managed and self-administered real estate investment trust ("REIT") formed under the laws of the State of New York. The Company manages its business as one operating segment. Prior to December 30, 2013, the Company’s primary business was the investment in and the acquisition, ownership and management of a geographically diverse portfolio of medical office, industrial and development of industrial and residential properties located in the Northeast region of the United States. On December 30, 2013, the Company distributed to its shareholders, as the non-cash portion of the special dividend announced on September 12, 2013 (the "Special Dividend"), all of the equity interests of its subsidiary Gyrodyne Special Distribution LLC ("GSD"), which owned 100% of the interests in the Company’s four real estate properties, subject to related mortgage debt in favor of Flowerfield Mortgage Inc., also a subsidiary of the Company, with the Company having the contractual right to manage the business and properties of GSD. Based on management provisions set forth in GSD’s limited liability company agreement which designates sole management authority in the Company, the Company concluded that GSD is a variable interest entity and that GSD’s financial statements should be consolidated with the Company’s. Accordingly, we may use references to "we" or "our" to refer to the Company and GSD and "the Company's properties" or "GSD's properties" (or derivations thereof) interchangeably in this report. In that connection, however, it should be noted that GSD has legal title to the properties and will incur any operating or capital losses resulting from the properties, due to risks as outlined below or otherwise. However, such losses may adversely impact GSD's ability to meet debt service obligations and or repayments of mortgages to Flowerfield Mortgage, Inc. or payment of management fees or result in capital needs at GSD that might require additional capital from Gyrodyne, or external sources. Substantially all of GSD’s properties are subject to net leases in which the tenant reimburses GSD for a portion, all of or substantially all of the costs and/ or cost increases for utilities, insurance, repairs and maintenance, and real estate taxes. Certain leases provide that GSD is responsible for certain operating expenses. As of March 31, 2014, the Company has an investment in three separate mortgages, due from GSD,of approximately $13,606,000.The mortgages contain a 5% effective interest rate and both principal and interest are eliminated in consolidation.The mortgages contain a first lien on the medical parks related real estate it previously owned. Additionally, the Company has an estimated 9.32% limited partnership interest in Callery Judge Grove, L.P.(the "Grove") a limited partnership, which in 2013 sold its only property, an underdeveloped Florida property, ("Grove Propery").
